Execution Copy [Published CUSIP Number: ] AMENDED AND RESTATED CREDIT AGREEMENT Dated as of July 25, 2007 among BUCKEYE TECHNOLOGIES INC., as the Company, The Guarantors from time to time party hereto, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and The Other Lenders Party Hereto and BANC OF AMERICA SECURITIES LLC, as Sole Lead Arranger and Sole Book Manager, CITIZENS BANK OF PENNSYLVANIA, as Syndication Agent and COBANK, ACB and REGIONS BANK, as Co-Documentation Agents TABLE OF CONTENTS SectionPage ARTICLE IDEFINITIONS AND ACCOUNTING TERMS1 1.01 Defined Terms. 1 1.02 Other Interpretive Provisions. 23 1.03 Accounting Terms. 24 1.04 Rounding. 24 1.05 Times of Day. 24 1.06 Letter of Credit Amounts. 24 ARTICLE IITHE COMMITMENTS AND CREDIT EXTENSIONS25 2.01 The Loans. 25 2.02 Borrowings, Conversions and Continuations of Loans. 25 2.03 Letters of Credit; Auto-Extension Letters of Credit. 26 2.04 Swing Line Loans. 33 2.05 Prepayments. 36 2.06 Termination or Reduction of Commitments. 37 2.07 Repayment of Loans. 38 2.08 Interest. 38 2.09 Fees. 39 2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate. 39 2.11 Evidence of Debt. 40 2.12 Payments Generally; Administrative Agent’s Clawback.40 2.13 Sharing of Payments by Lenders. 42 2.14 Increase in Aggregate Commitments. 43 ARTICLE IIITAXES, YIELD PROTECTION AND ILLEGALITY 44 3.01 Taxes. 44 3.02 Illegality. 46 3.03 Inability to Determine Rates. 46 3.04 Increased Costs; Reserves on Eurodollar RateLoans 47 3.05 Compensation for Losses. 48 3.06 Mitigation Obligations; Replacement of Lenders. 49 3.07 Survival. 49 ARTICLE IVCONDITIONS PRECEDENT TO CREDIT EXTENSIONS 50 4.01 Conditions of Initial Credit Extension. 50 4.02 Conditions to all Credit Extensions. 53 ARTICLE VREPRESENTATIONS AND WARRANTIES53 5.01 Organization and Business. 53 5.02 Financial Statements and Other Information; Material Agreements. 54 5.03 Agreements Relating to Indebtedness. 55 5.04 Changes in Condition. 55 5.05 Titleto Assets. 55 i 5.06 Operations in Conformity With Law, etc. 56 5.07 Litigation. 56 5.08 Authorization and Enforceability. 56 5.09 No Legal Obstacle to Agreements. 56 5.10 Defaults. 57 5.11 Licenses, etc. 57 5.12 Tax Returns. 57 5.13 Certain Business Representations. 58 5.14 Environmental Regulations. 58 5.15 Pension Plans. 59 5.16 Government Regulation; Margin Stock. 59 5.17 Disclosure. 60 5.18 Solvency. 60 ARTICLE VIAFFIRMATIVE AND NEGATIVE COVENANTS 60 6.01 Taxes and Other Charges. 60 6.02 Conduct of Business, etc. 61 6.03 Insurance. 61 6.04 Financial Statements and Reports. 62 6.05 Certain Financial Tests. 66 6.06 Indebtedness. 66 6.07 Liens. 68 6.08 Investments and Acquisitions. 69 6.09 Distributions. 71 6.10 Asset Dispositions and Mergers. 71 6.11 [intentionally omitted.] 72 6.12 Issuance of Stock by Subsidiaries; Subsidiary Distributions, etc. 72 6.13 Voluntary Prepayments of Other Indebtedness 73 6.14 Derivative Contracts 73 6.15 Negative Pledge Clauses 73 6.16 ERISA, etc 73 6.17 Transactions with Affiliates 74 6.18 Environmental Laws 74 6.19 Interpretation of Covenants 74 6.20 Use of Proceeds 74 6.21 Pledged Assets 74 6.22 Further Assurances 75 6.23 Post-Closing Deliveries 76 ARTICLE VII76 [Intentionally Omitted]76 ii ARTICLE VIIIEVENTS OF DEFAULT AND REMEDIES 76 8.01 Events of Default 76 8.02 Certain Actions Following an Event of Default 80 8.03 Annulment of Defaults 80 8.04 Waivers 81 8.05 Application of Funds 81 ARTICLE IXADMINISTRATIVE AGENT 82 9.01 Appointment and Authority. 82 9.02 Rights as a Lender. 82 9.03 Exculpatory Provisions. 83 9.04 Reliance by Administrative Agent. 83 9.05 Delegation of Duties. 84 9.06 Resignation of Administrative Agent. 84 9.07 Non-Reliance on Administrative Agent and Other Lenders. 85 9.08 No Other Duties, Etc. 85 9.09 Administrative Agent May File Proofs of Claim. 85 9.10 Collateral and Guaranty Matters. 86 ARTICLE X GUARANTY 86 10.01Guarantees of Obligations. 86 10.02Continuing Obligation. 87 10.03Waivers with Respect to Obligations. 87 10.04Lenders’ Power to Waive, etc. 89 10.05Information Regarding the Company, etc. 89 10.06Certain Guarantor Representations. 89 10.07Subrogation. 90 10.08Subordination. 90 10.09Future Subsidiaries; Further Assurances. 90 10.10Contribution Among Guarantors. 91 ARTICLE XIMISCELLANEOUS91 11.01Amendments, 91 11.02Notices; Effectiveness; Electronic Communications. 93 11.03No Waiver; Cumulative Remedies. 95 11.04Expenses; Indemnity; Damage Waiver. 95 11.05Payments Set Aside. 96 11.06Successors and Assigns. 97 11.07Treatment of Certain Information; Confidentiality.100 11.08Right of Setoff.101 11.09Interest Rate Limitation. 101 11.10Counterparts; Integration; Effectiveness; Amendment and Restatement of Existing Credit Agreement; Affirmation of Prior Liens. 102 11.11Survival of Representations and Warranties. 102 11.12Severability.102 11.13Replacement of Lenders. 103 11.14Governing Law; Jurisdiction; Etc. 103 11.15Waiver of Jury Trial.104 11.16No Advisory or Fiduciary Responsibility.105 11.17USA PATRIOT Act Notice. 105 iii SIGNATURESS-1 CHAR1\997700v13 iv SCHEDULES 1.01(a)Existing Letters of Credit 1.01(c)Mortgaged Properties 2.01Commitments and Applicable Percentages 5.01Organization and Business 5.02Material Agreements 5.03Agreements Relating to Financing Debt, Investments, etc. 5.07Litigation 5.14Environmental Regulations 5.15Pension Plans 6.07Liens 6.08(h) Investments and Acquisitions 11.02 Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS Form of ACommitted Loan Notice BSwing Line Loan Notice CNote DCompliance Certificate EAssignment and Assumption FMortgage GClosing Certificate HForeign Subsidiary Subordination Agreement CHAR1\997700v13 AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of July 25, 2007 among BUCKEYE TECHNOLOGIES INC., a Delaware corporation (the “Company”), certain Subsidiaries of the Company from time to time party hereto as guarantors (collectively, the “Guarantors” and individually, a “Guarantor”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. PRELIMINARY STATEMENTS: WHEREAS, the Company, certain Subsidiaries of the Company from time to time party thereto, the lenders from time to time party thereto and the Administrative Agent entered into that certain Credit Agreement dated as of November 5, 2003 (as amended and modified prior to the date hereof, the “Existing Credit Agreement”); WHEREAS, the Company has requested and the Lenders and other parties hereto have agreed to amend and restate the Existing Credit Agreement on the terms and conditions hereinafter set forth; WHEREAS, concurrently with the effectiveness of such amendment and restatement of the Existing Credit Agreement, the Existing Credit Agreement will be amended and restated in its entirety, the lenders party thereto will have no further obligations thereunder and will cease to be parties to such agreement and the Company and its Subsidiaries will have no further obligations thereunder, except for those obligations that by their terms survive termination of the Existing Credit Agreement; WHEREAS, The Company has requested that the Lenders provide a revolving credit facility, and the Lenders have indicated their willingness to lend and the L/C Issuer has indicated its willingness to issue letters of credit, in each case, on the terms and subject to the conditions set forth herein. In consideration of the mutual covenants and agreements herein contained, the parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As used in this Agreement, the following terms shall have the meanings set forth below: “Accumulated Benefit Obligations” means the actuarial present value of the accumulated benefit obligations under any Plan, calculated in accordance with Statement No. 87 of the Financial Accounting Standards Board. “Administrative Agent” means Bank of America in its capacity as administrative agent under any of the Loan Documents, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account as set forth on Schedule 11.02, or such other address or account as the Administrative Agent may from time to time notify to the Company and the Lenders. 1 “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, as to any Person, any other Person that, directly or indirectly, is in control of, is controlled by, or is under common control with, such Person.For purposes of this definition, “control” of a Person means the power, directly or indirectly, either to (a) vote 10% or more of the securities having ordinary voting power for the election of directors (or persons performing similar functions) of such Person or (b) direct or cause the direction of the management and policies of such Person, whether by contract or otherwise. “Aggregate Commitments” means the Commitments of all the Lenders.As of the Closing Date, the Aggregate Commitments in effect equal TWO HUNDRED MILLION DOLLARS ($200,000,000). “Agreement” means this Amended and Restated Credit Agreement, as from time to time amended, restated, modified and in effect. “Applicable Percentage” means, with respect to any Lender at any time, the percentage (carried out to the ninth decimal place) of the Aggregate Commitments represented by such Lender’s Commitment at such time.If the commitment of each Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to Section 8.02, or if the Commitments have expired, then the Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such Lender most recently in effect, giving effect to any subsequent assignments.The initial Applicable Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable. “Applicable Rate” means from time to time, for the purposes of calculating (a) the commitment fee for the purposes of Section 2.09(a), (b) the Standby Letter of Credit Fee for purposes of Section 2.03(i), (c) the interest rate applicable to Loans that are Eurodollar Rate Loans for the purposes of Section 2.08 and (d) the interest rate applicable to Loans that are Base Rate Loans for the purposes of Section 2.08, the following percentages per annum, based upon the Consolidated Leverage Ratio as set forth in the most recent Compliance Certificate received by the Administrative Agent pursuant to Sections6.04(a)(v) and 6.04(b)(iv): Pricing Level Consolidated Leverage Ratio Commitment Fee Eurodollar Rate Loans and Standby Letter of Credit Fee Base Rate Loans 1 < 3.50:1 0.25% 1.25% 0.25% 2 > 3.50:1 but < 4.00:1 0.30% 1.50% 0.50% 3 > 4.00:1 but < 4.50:1 0.35% 1.75% 0.75% 4 > 4.50:1 0.40% 2.00% 1.00% Any increase or decrease in the Applicable Rate resulting from a change in the Consolidated Leverage Ratio shall become effective as of the first Business Day immediately following the date a Compliance Certificate is required to be delivered pursuant to Section 6.04 (i.e., 45days after the end of each of the first three fiscal quarters of the Company’s fiscal year and 95 days after the end of the Company’s fiscal year); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 4 shall apply as of the first Business Day after the date on which such Compliance Certificate was required to have been delivered until the first Business Day after actual delivery thereof.The Applicable Rate in effect from the Closing Date through the first Business Day immediately following the date a Compliance Certificate is required to be delivered pursuant to Section6.04(b)(iv) for the fiscal quarter ending September 30, 2007 shall be determined based upon Pricing Level 3. 2 Notwithstanding anything to the contrary contained in this definition, the determination of the Applicable Rate for any period shall be subject to the provisions of Section 2.10(b). “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Approved Public Debt” means (a) the Company 2008 Notes, (b) the Company 2010 Notes and (c) the Company 2013 Notes. “Arranger” means Banc of America Securities LLC in its capacities as sole lead arranger and sole book manager. “Asset Sale” means any Disposition of Property or series of related Dispositions of Property, excluding any such Disposition (i) permitted by clause (a) of Section 6.10, (ii) consisting of a sale of the Lumberton Facility or (iii) that yields gross proceeds to any Loan Party (valued at the initial principal amount thereof in the case of non-cash proceeds consisting of notes or other debt securities and valued at fair market value in the case of other non-cash proceeds) of $10,000,000 in any fiscal year of the Company. “Assignee Group” means two or more Eligible Assignees that are Affiliates of one another or two or more Approved Funds managed by the same investment advisor. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section 11.06(b)), and accepted by the Administrative Agent, in substantially the form of Exhibit E or any other form approved by the Administrative Agent. “Availability Period” means, in respect of the Aggregate Commitments, the period from and including the Closing Date to the earliest of (i) the Maturity Date, (ii) the date of termination of the Commitments pursuant to Section 2.06, and (iii) the date of termination of the commitment of each Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02. “Bank of America” means Bank of America, N.A. and its successors. “Bankruptcy Default” means an Event of Default referred to in Section8.01(j). “Base Rate” means for any day a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Bank of America as its “prime rate.”The “prime rate” is a rate set by Bank of America based upon various factors including Bank of America’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate.Any change in such rate announced by Bank of America shall take effect at the opening of business on the day specified in the public announcement of such change. 3 “Base Rate Loan” means a Loan that bears interest based on the Base Rate. “Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the context may require. “Business Day” means any day other than a Saturday, Sunday or other day on which commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of New York or the state where the Administrative Agent’s Office is located; provided, however, that when “Business Day” is used in connection with any Eurodollar Rate Loan, such term shall also exclude any day on which financial institutions are generally not open for dealings in the London Interbank Market. “Capital Expenditures” means, for any period, amounts added or required to be added to the property, plant and equipment or other fixed assets account on the Consolidated balance sheet of the Company and its Subsidiaries, prepared in accordance with GAAP, in respect of (a)the acquisition, construction, improvement or replacement of land, buildings, machinery, equipment, leaseholds and any other real or personal property (excluding replacements of and repairs to any real or personal property made out of the proceeds of a casualty insurance policy), (b) to the extent not included in clause(a) above, materials, contract labor and direct labor relating thereto (excluding amounts properly expensed as repairs and maintenance in accordance with GAAP) and (c) software development costs to the extent not expensed; provided, however, that Capital Expenditures shall not include (i) the purchase price for the acquisition of another Person (or substantially all the assets of another Person) as a going concern permitted by Section6.08 or (ii) expenditures made in accordance with this Agreement with the proceeds of insurance claims or condemnation awards. “Capitalized Lease” means any lease which is required to be capitalized on the balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13 and 98 of the Financial Accounting Standards Board. “Capitalized Lease Obligations” means the amount of the liability reflecting the aggregate discounted amount of future payments under all Capitalized Leases calculated in accordance with GAAP, including Statement Nos. 13 and 98 of the Financial Accounting Standards Board. “Capital Stock” means, with respect to any Person, all of the shares of Capital Stock of (or other ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such Person of shares of Capital Stock of (or other ownership or profit interests in) such Person, all of the securities convertible into or exchangeable for shares of Capital Stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all of the other ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of determination. “Cash Collateralize” has the meaning specified in Section 2.03(g). “Cash Equivalents” means (a)securities issued or directly and fully guaranteed or insured by the United States or any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) having maturities of not more than twelve months from the date of acquisition, (b)Dollar-denominated time deposits and certificates of deposit of (i) any Lender, (ii)any domestic commercial bank of recognized standing having capital and surplus in excess of $500 million or (iii)any bank whose short-term commercial paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each case with maturities of not more than 270 days from the date of acquisition, (c)commercial paper and variable or fixed rate notes issued by any Approved Bank (or by the parent company thereof) or any variable rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and maturing within twelve months of the date of acquisition, (d)repurchase agreements entered into by any Person with a bank or trust company (including any of the Lenders) or recognized securities dealer having capital and surplus in excess of $500 million for direct obligations issued by or fully guaranteed by the United States in which such Person shall have a perfected first priority security interest (subject to no other Liens) and having, on the date of purchase thereof, a fair market value of at least 100% of the amount of the repurchase obligations, (e)Investments (classified in accordance with GAAP as current assets) in money market investment programs registered under the Investment Company Act of 1940, as amended, that are administered by reputable financial institutions having capital of at least $500 million and the portfolios of which are limited to Investments of the character described in the foregoing subclauses hereof, (f) money market preferred or similar funds having at such date of acquisition a rating of AA or better by S&P or Aa or better by Moody’s, and (g) shares of money market mutual or similar funds registered under 2(a)7 or 3(c)7 of the Investment Company Act of 1940. 4 “Cash Management Agreement” means any agreement to provide cash management services, including treasury, depository, overdraft, credit or debit card (including corporate purchase and travel card), electronic funds transfer and other cash management arrangements. “Cash Management Bank” means any Person that, at the time it enters into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party to such Cash Management Agreement. “CERCLA” means the Comprehensive Environmental Response, Compensation and Liability Act of 1980. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a) the adoption or taking effect of any law, rule, regulation or treaty, (b) any change in any law, rule, regulation or treaty or in the administration, interpretation or application thereof by any Governmental Authority or (c) the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Closing Date” means the first date all the conditions precedent in Section 4.01 are satisfied or waived in accordance with Section 11.01. “Code” means the Internal Revenue Code of 1986, as amended. “Collateral” means all property of the Loan Parties, now owned or hereafter acquired, upon which a Lien is purported to be created by any Security Document. “Commercial Letter of Credit Fee” has the meaning specified in Section 2.03(i). “Commitment” means, as to each Lender, its obligation to (a) make Loans to the Company pursuant to Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase participations in Swing Line Loans, in an aggregate principal amount at any one time outstanding not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under the caption “Commitment” or opposite such caption in the Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as such amount may be adjusted from time to time in accordance with this Agreement. 5 “Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially in the form of Exhibit A. “Commonly Controlled Entity” means an entity, whether or not incorporated, that is under common control with the Company within the meaning of Section 4001 of ERISA or is part of a group that includes the Company and that is treated as a single employer under Section 414 of the Code. “Company” has the meaning specified in the introductory paragraph hereto. “Company Materials” has the meaning specified in Section 6.04. “Company 2008 Notes” means the Company’s 9 1/4% Senior Subordinated Notes due 2008 in the original principal amount of $100,000,000, issued pursuant to the indenture dated July2, 1996 between the Company and The Bank of New York, as trustee, as in effect on the date hereof. “Company 2010 Notes” means the Company’s 8% Senior Subordinated Notes due 2010 in the original principal amount of $150,000,000, issued pursuant to the indenture dated June11, 1998 between the Company and The Bank of New York, as trustee, as in effect on the date hereof. “Company 2013 Notes” means the Company’s 8 1/2 Senior Unsecured Notes due 2013 in the original principal amount of $200,000,000, issued pursuant to the indenture dated September22, 2003 between the Company and The Bank of New York, as trustee, as in effect on the date hereof. “Compliance Certificate” means a certificate substantially in the form of
